In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-081 CV

____________________


IN RE WOODROW WILSON WILLIAMS




Original Proceeding



MEMORANDUM OPINION


	Woodrow Wilson Williams filed a petition for writ of mandamus through which he
seeks to compel the trial court to consider a motion Wilson filed after the trial court lost
plenary power over the judgment.  The motion seeks to avoid the judgment rather than to
enforce it.  Williams relies upon a rule of federal procedure that does not apply to the state
courts of Texas.  See Fed. R. Civ. P. 1 ("These rules govern the procedure in the United
States district courts in all suits of a civil nature. . . ."); Fed. R. Civ. P. 60 (Relief from
Judgment or Order).
	To obtain mandamus relief, a relator must show both that the trial court clearly abused
its discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).  The trial court did not abuse its discretion in
refusing to consider the merits of motions filed by the relator.  Accordingly, the petition for
writ of mandamus is denied.
	PETITION DENIED.

									PER CURIAM


Opinion Delivered March 13, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.